DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention, and

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 6 and 9 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2018/0188774 to Ent et al. (“Ent” hereinafter).  Referring to claim 1, Ent discloses a portable device (200) for processing, transmitting and receiving information, sound and video, containing a keyboard (224) and a display (244) that constitute two separate workspaces (see Figs. 2-4), wherein the device (200) is equipped with a third movable workspace (260) integrated with the keyboard and the display (see 2nd hinge embodiment 235 of Fig. 3 and [0085]),


forming a work and navigation panel (264) wherein in a collapsed state (see Fig. 4) the work and navigation panel (264) forms one surface with a bottom surface (not numbered) of the keyboard (224), and sum of the size of surface of the keyboard  and the work and navigation panel is equal to size of surface of the monitor (see [0092]).
Referring to claim 5, Ent discloses the device as claimed, wherein the device is a laptop or a laptop and tablet or a laptop and smartphone.  See Figs. 2-4.
Referring to claim 6, Ent discloses the device as claimed, wherein the third movable workspace (260) constitutes a touch panel (see [0095]).
Referring to claim 9, Ent discloses the device as claimed, wherein the keyboard (224) and the work and navigation panel (264) have different surface sizes (see Fig. 2).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ent in view of U.S. Patent Application Publication No. US2013/0181883 to Garcia.  Ent discloses the device as substantially claimed, but does not expressly teach an additional screen on the back of the display (i.e., the "main screen").  Garcia discloses a dual display laptop computer (see Figs. 1 and 2) having both an anterior display screen (201) and a posterior display screen (202).
It would have been would have been obvious to one having ordinary skill in the art of portable devices, before the effective filing date of the claimed invention, to modify the device of Ent to include an additional screen on the back of the display, as taught by Garcia, since the device of Garcia would allow for one or more additional persons to view information at opposite sides of the laptop and to thereby maximize surface area usage of the laptop computer of Ent (see [0004] of Garcia).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ent in view of U.S. Patent Application Publication No. US2018/0343760 to Lee et al. (“Lee” herenafter).  Referring to claim 7, Ent discloses the device as substantially claimed, but does not expressly teach when the display with screens 


(sic) is removed, it is a stand-alone keyboard with a work and navigation panel, while maintaining the features of a laptop/computer.  Lee discloses an electronic device which functions with or without a main screen (see [0032]), such that removing the screen allows the device to function as a keyboard.   
All of the component parts are known in the combined references.  The only difference is the combination of the "old elements" into a single device. Thus, it would have been obvious to one having ordinary skill in the art of portable devices, before the effective filing date of the claimed invention, to provide the device of Ent with means for removing the display with a screen from the device, a stand-alone keyboard is still functional for maintaining the features of a laptop/computer, along with a work and navigation panel, as taught by Lee, while simultaneously maintaining the same overall footprint.  See KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 USPQ2d 1385 (2007).
Referring to claim 8, Ent as modified by Lee discloses the device as claimed, wherein the keyboard (224) with the work and navigation panel (260) are shaped as a single unit or as two connected elements.  See 2nd and 3rd hinge embodiments, i.e., 235 and 237, respectively, of Fig. 3 of Ent as a single unit or as two connected elements.

Response to Arguments
Applicant's arguments filed June 28, 2021 have been fully considered but they are not persuasive.  Regarding Applicant’s argument on pg. 10 of the Remarks that the references do not teach the “work and navigation panel is provided such that it is integrated with keyboard on one end and display on its other end,” the Examiner contends that US2018/0188774 to Ent et al. (i.e., D2) does indeed teach or disclose these limitations.  As such, the Examine maintains the rejections to each of the pending claims as indicated in the rejection above.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY Q EDWARDS whose telephone number is (571)272-2042.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee, can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Anthony Q Edwards/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
July 13, 2021